DENY; and Opinion Filed April 23, 2015.




                                           S    In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-15-00462-CV

                   IN RE NAVEED KLAIR AND HUFSA CHEEMA, Relators

                    Original Proceeding from the 101st Judicial District Court
                                      Dallas County, Texas
                               Trial Court Cause No. DC-14-11404

                               MEMORANDUM OPINION
                             Before Justices Francis, Myers, and Schenck
                                     Opinion by Justice Schenck
          Relators filed this petition for writ of mandamus requesting that the Court order the trial

court to vacate its order setting aside the default judgment relator obtained against two of the real

parties in interest and granting real parties in interest a new trial. We have recently declined to

extend merits based mandamus review to trial court orders granting new trial following bench

trials.   See In re Dixon, No. 05-15-00242-CV, 2015 WL 1183596, at *1 (Tex. App.—Dallas

Mar. 16, 2015, orig. proceeding) (mem. op.) (declining to extend merits based mandamus review

to case in which elected judge of the trial court granted new trial following a bench trial to an

assigned judge); In re Foster, No. 05-15-00179-CV, 2015 WL 682335, at *1 (Tex. App.—Dallas

Feb. 18, 2015, orig. proceeding) (mem. op.) (declining to extend mandamus review to order

granting new trial following bench trial). Our reasoning applies with similar force to trial court

orders granting new trial following default judgments.
      We DENY the petition for writ of mandamus.




                                               /David J. Schenck/
                                               DAVID J. SCHENCK
                                               JUSTICE



150462F.P05




                                         –2–